Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 03/17/2022 for application 16/412770.
Claims 1 and 6-9 are currently pending and have been fully considered.
Claims 2-5 and 11-20 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 1 recites the limitation "content improver" in amended line 8.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that applicant meant to state cetane improver.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over RENAULT et al. (U.S. 6155101).
RENAULT et al. teach a method and device for preparing a fuel, particularly for diesel engines, by on-line mixture of its components.  
The method and device are elaborated in Fig 1 and columns 5-6.  
The method and device of Fig 1 employ an apparatus.
The apparatus is designed to arrive at a preset cetane number.
Various constituents from storage tanks 4, 6, 8 and 10 are feed through lines 3, 5, 7 and 9, to a mixer 1.  
The mixture exits the mixer 1 through an exhaust line 2.
A loop circuit 11 is connected to exhaust line 2 where an additive such as 2-ethylhexylnitrate is injected through a line 12 (after the mixing and extracting of the first distillate product sample, adding a cetane improver to the distillate sample).  
RENAULT et al. teach various in line analyzers connected to exhaust line 2 that is downstream of the additive injection. (extracting a second distillate product sample after mixing and measuring a second derived cetane number and/or an indicated cetane number). 
RENAULT et al. teach that the in-line analyzers are connected to a computer 14.  The computer 14 is connected to valves 3a, 5a, 7a, 9a, and 12a and allows for setting the flow between measured values and set values.  The injection of additive is also adjusted.  
The mixture exits the mixer 1 through an exhaust line 2 to a tank 20. (collecting a distillate product in a tank after at least the extracting of the second distillate product).
RENAULT et al. do not explicitly teach extracting a first distillate product sample and measuring a first derived cetane number and/or an indicated cetane number and communicating the first cetane number to the computer for 
However, it is noted that RENAULT et al. also teach in reference claim 1 and lines 41-57 of column 2 measuring the cetane number at the output of the mixer and at different time periods the cetane number of the fuel being prepared.
It would be well within one of ordinary skill in the art to apply a loop circuit similar to the loop circuit 11 to measure the cetane number by extracting a first distillate product sample after mixing and measuring a first derived cetane number and/or an indicated cetane number and using the combined information to adjust the flow rates.
Regarding claims 6-7, RENAULT et al. do not explicitly teach calculating the cetane number and adjusting the flow rates is performed by a set of instructions on a non-transitory, computer-readable medium that is part of the plant distributed control system.   An operator may be construed to include a human.
However, RENAULT et al. teach that a computer is used to measure and to adjust parameters such as flow rates based on the difference between the measured values and set values.  A computer would be construed by one ordinary skill in the art to be comprising a non-transitory computer readable medium.
Regarding claims 8-9, RENAULT et al. RENAULT et al. teach that the in-line analyzers are connected to a computer 14.  The computer 14 is connected to valves 3a, 5a, 7a, 9a, and 12a and allows for setting the flow between measured values and set values.  The injection of additive is also adjusted.  


Response to Arguments
Applicant’s amendments clarifying the order of steps of collecting a first and second distillate product sample, as well as measuring a first and second cetane number, with respect to the rejection(s) of claim(s) 1 and 6-9 under 35 U.S.C. 103(a) as being unpatentable over PETIT et al. (USPGPUB 2011/0160921) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of RENAULT et al. (U.S. 6155101).
RENAULT et al. teach mixing feedstocks in a mixer and then measuring the cetane number at the output of the mixer as well as measuring the cetane number after addition of an additive.  The cetane numbers are transmitted to a computer and the flow rates of the feedstocks and additives are adjusted based on the information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE CRAECKER et al. (U.S. 6609413) teach a method and apparatus for measuring cetane number of diesel fuel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        
/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771